

116 HR 3594 IH: Healthcare Freedom Act of 2019
U.S. House of Representatives
2019-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3594IN THE HOUSE OF REPRESENTATIVESJune 28, 2019Mr. Roy (for himself and Mr. Biggs) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to create health freedom accounts available to all
			 individuals.
	
 1.Short titleThis Act may be cited as the Healthcare Freedom Act of 2019. 2.Health freedom accounts (a)In generalSection 223 of the Internal Revenue Code of 1986 is amended by striking health savings account and health savings accounts each place such terms appear and inserting health freedom account and health freedom accounts, respectively.
 (b)All individuals allowed deductions for contributionsSection 223(a) of the Internal Revenue Code of 1986 is amended by striking who is an eligible individual for any month during the taxable year. (c)No limitation on purchasing health coverage from health freedom accountsSection 223(d)(2) of the Internal Revenue Code of 1986 is amended by striking subparagraphs (B) and (C) and the last sentence of subparagraph (A) and by adding at the end the following new subsection:
				
 (B)Additional expensesThe term qualified medical expenses includes costs associated with direct primary care, health care sharing ministries, and medical cost sharing organizations..
 (d)Transfers allowed to other health freedom accountsSection 223(f)(5) of the Internal Revenue Code of 1986 is amended to read as follows:  (5)Rollover contributionAn amount paid or distributed from a health freedom account is a rollover contribution to the extent the amount received is paid into any other health freedom account not later than the 60th day after the date of such payment or distribution.
					.
 (e)Increase in contribution limitsSection 223(b)(1) of such Code is amended by striking the sum of the monthly and all that follows through eligible individual and inserting $12,000 (twice such amount in the case of a joint return). (f)Conforming amendments (1)Section 223(b) of such Code is amended by striking paragraphs (2), (5), (7), and (8) and by redesignating paragraphs (3), (4), and (6) as paragraphs (2), (3), and (4), respectively.
 (2)Section 223(b)(2) of such Code (as redesignated by paragraph (2)) is amended to read as follows:  (2)Additional contributions for individuals 55 or olderIn the case of an individual who has attained age 55 before the close of the taxable year, the limitation under paragraph (1) shall be increased by $5,000..
 (3)Section 223(b)(3) of such Code (as redesignated by subparagraph (A)) is amended by striking the last sentence.
 (4)Section 223 of such Code is amended by striking subsection (c). (5)Section 223(d)(1)(A) of such Code is amended by striking will be accepted and all that follows through the period at the end and inserting will be accepted unless it is in cash..
 (6)Section 223(f) of such Code is amended by striking paragraphs (7) and (8). (7)Section 223(g)(1) of such Code is amended—
 (A)by striking Each dollar amount in subsections (b)(2) and (c)(2)(A) and inserting The dollar amount in subsection (b)(1); (B)by striking thereof and all that follows in subparagraph (B) through calendar year 2003. and inserting calendar year 1997.; and
 (C)by striking under subsections (b)(2) and (c)(2)(A) and inserting under subsection (b)(1). (8)The table of sections for part VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended in the item relating to section 223 by striking savings and inserting freedom.
 (g)Effective dateThe amendments made by this section shall apply with respect to months in taxable years beginning after the date of the enactment of this Act.
			3.Exclusion for employer contributions to health freedom accounts
			(a)Employer exclusion
 (1)In generalThe Internal Revenue Code of 1986 is amended by inserting after section 106 the following new section:
					
 106A.Contributions by employers to health freedom accountsGross income of an employee does not include amounts contributed by such employee’s employer to a health freedom account of such employee..
 (2)Exclusion for contributions by employer to accident and health plansThe Internal Revenue Code of 1986 is amended by striking section 106. (3)Conforming amendmentThe table of sections for part III of subchapter B of chapter 1 is amended by striking the item relating to section 106 and inserting the following:
					
						
							Sec. 106A. Contributions by employers to health freedom accounts..
 (4)Effective dateThe amendments made by this subsection shall apply with respect to employees hired on or after the date that is 5 years after the date of the enactment of this Act.
				(b)Transition rule
 (1)In generalSection 106(d)(1) of the Internal Revenue Code of 1986 is amended to read as follows:  (1)In generalAmounts contributed by an employee’s employer to any health freedom account (as defined in section 223(d)) of such employee shall be treated as employer-provided coverage for medical expenses under an accident or health plan..
 (2)In generalThe amendment made by this subsection shall apply with respect to taxable years beginning after the date of the enactment of this Act.
				